LASCN - ment 7 Filed 05/18/21 Page 1 of 1
ATTORNEYS) Gaikee sQN504.235 JMF ‘Docu : )

INDEX #: 1:21-cv-04235-JMF
PURCHASED/FYLED : May 11, 2021
Strate or: New York
Courr: U.S. District
County/Districr : Southern Dist.
AFFIDAVIT OF SERVICE - SECRETARY OF STATE

Yony Sosa, on behalf of himself and all other persons similarly situated

 

 

 

 

Plaintiff(s)
against
Orchard Yarn and Thread Company Ine.
Defendant(s)
STATE OF NEW YORK } DESCRIPTION OF PERSON SERVED: Approx. Age: 45 Yrs.
‘COUNTY-OF-ALBANY SS a ca a wet te ee
CITY OF ALBANY ) Weight: 160 Lbs. Height: 5'10" Sex: Female Color of skin: White
Haircolor: Blonde Other:
Sean Warner , being duly sworn, deposes and says: deponent is over
the age of eighteen (18) years; is not a party to this action, and resides in the State of NY, and that on
May 14, 2021 at 12:40pm _ , at the office of the Secretary of State of the State of NY,

 

located at 99 Washington Ave, 6th Fi, Albany, New York 12231 deponent served:
Summons in a Civil Action & Class Action Complaint

 

on
Orchard Yarn and Thread Company Inc.

 

the Defendant in this action, by delivering to and leaving with Amy Lesch
AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the
Office of the Secretary of State of the State of New York, two (2) true copies thereof and that at the time of

 

making such service, deponent paid said Secretary of State a fee of $40 dollars; That said service
was made pursuant to Section BUSINESS CORPORATION LAW §306.

 

Deponent further says that deponent knew the person so served as aforesaid to be the agent in the Office
of the Secretary of State of the State of New York, duly authorized to accept such service on behaif of said

defendant.

Sworn to before me on this

 

 

 

 

Commission Expires OCTOBER 29, 2022

14th day of May, 2021 Liter
ZtLIALRE— ee
ROBERT GUYETTE
Notary Public State of New York iInvoice-Work Order #2175483
01GU6382699 RENSSELAER COUNTY Attorney File # Sosa

 
